MEMORANDUM **
Alex Francisco Maldonado-Rodriguez, a native and citizen of El Salvador, appeals pro se the district court’s judgment denying his petition for writ of habeas corpus filed pursuant to 28 U.S.C § 2241. We have jurisdiction under 28 U.S.C. §§ 1291, 2253(a), and we review de novo. Zitto v. Crabtree, 185 F.3d 930, 931 (9th Cir.1999) (per curiam).
*129Because a conviction for petty theft in California is not an aggravated felony under 8 U.S.C. § 1101(a)(43)(G), we vacate the judgment and remand the case to the district court for further consideration in light of United, States v. Corona-Sanchez, 291 F.3d 1201, 1210-11 (9th Cir.2002) (en banc). In light of the remand, we do not address Maldonado’s remaining contentions.
Maldonado’s motion to file a supplemental brief is denied.
The Clerk shall amend the docket to reflect Maldonado’s address as shown in Respondents’ February 20, 2002 “Notice of Release.”
Each party shall bear its costs on appeal.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.